Order unanimously reversed and matter remitted to Allegany County Court for a hearing in accordance with the memorandum. Memorandum: Petitioner claims that upon arraignment the County Court Judge should have appointed counsel to defend him. He admits that he was advised as to his right to counsel and that he waived counsel and entered a plea of guilty, but he contends that he was not asked if he desired to have the court appoint counsel to represent him. Further, he contends that during an interview with the District Attorney this defendant was asked if he had money enough to engage the services of an attorney, to which he replied that he had not. He alleges that the District Attorney then said “ Well, it looks like you may have to defend yourself ”. Because of his lack of knowledge of court proceedings, he says, he therefore pleaded guilty to the crime of grand larceny, first degree. He also contends that the District Attorny stated to him that if he should plead guilty he would see that the defendant would serve but a short sentence. There are other contentions in this petition which may not properly be raised in coram nobis. Upon the hearing only those contentions that are outlined herein should be considered by the court. At the hearing he should be assigned counsel if he so desires. (Appeal from order of Allegany County Court denying, without a hearing, motion to vacate a judgment of conviction for burglary, third degree, and grand larceny, first degree, rendered July 28, 1950.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecehio, JJ.